Title: To George Washington from Benjamin Rush, 26 December 1777
From: Rush, Benjamin
To: Washington, George



sir,
Princetown [N.J.] December 26. 1777.

I have delayed troubling your Excellency with the State of our hospitals, in hopes you would hear it from the Director General whose business it is to correspond with your Excellency upon this Subject. I beg leave therefore at last to look up to you, and through you to the congress as the only powers that can redress our greivances, or do us justice.
I need not inform your Excellency that we have now upwards of 5000 Sick in our hospitals. This number would cease to be alarming if our hospitals could afford such accommodations to the poor fellows as would ensure them a speedy recovery. But this is far from being the case. There cannot be greater calamity for a sick man than to come into our hospital at this season of the year. Old disorders are prolonged, and new Ones contracted among us. This last is so much the case that I am safe when I assert that a great majority of those who die under our hands perish with diseases caught in our hospitals. When I consider the present Army under your Excellency’s command as the last hope of America; I am more alarmed, and distressed, at these facts, than I have words to express. I can see nothing to prevent the same mortality this winter among our troops that prevailed last year. Every day deprives us of four or five patients out of 500 in the hospital under my care in this place. The same complaints are heard from every quarter. The Surgeons have been blamed for these things, but without reason. I shall briefly point out to your Excellency the real causes of them.
1. Too many sick are crouded together in One house. I have seen

20 sick men in One room ill with fevers & fluxes, large eno’ to contain only 6, or 8 well men without danger to their health. Six of our Surgeons have died since the 1st of last may, from Attending the sick under these circumstances, and almost every Surgeon in the department has been ill in a greater or lesser degree with fevers caught in our hospitals. It should be the business, (as it is certainly the interest) of the Surgeons to prevent the sick being thus crouded. But unfortunately the Congress have given the sole power of judging of these things to the Director general & his deputies who from the nature of thier business are never Obliged to go inside of a hospital.
2ly The hospitals are provided in the most scanty manner with the Stores necessary for sick people, and these are too often withheld from them from the want of checks upon the officers of the hospital whose business it is to provide & administer them. Beef and bread are by no means suitable diet for men in fevers.
3. There is a want of hospital Shirts—Sheets—& blankets to be worne by the sick. nothing but a miracle can save the life of a Soldier who lies in a Shirt and blanket which he has worne for four or five months before he came into the hospital.
4. There is a want of guards, and an officer to command at every hospital. It is foreign to my purpose to take notice of the inconveniences which attend a Soldier, living any time at a hospital without being Subject to military goverment. All the discipline and Sense of Subordination he acquires at camp are generally lost as soon he enters the door of our hospitals. But it is my business to mention other inconveniences which arise from our want of guards. The men by going out when they please catch colds—they sell their arms—blankets—& cloathes to buy rum, or provisions that are unsuitable for them—they plunder & insult the inhabitants, while within doors they quarrel and fight with each other—disobey their Surgeons—matrons & nurses—and thus defeat the most salutary plans that can be contrived for their recovery. An Officer with a suitable guard at every hospital I am sure would save many hundred lives, and many thousand pounds to the continent every year.
5. The medical establishment is a bad one. It gives the Director General the most incompatible Offices. The Offices held by him are held by no less than three physicians in the British hospitals who are all independant of each Other, and who by checking each Other, perfectly secure to the sick all the good Offices, and medicinal stores that are intended for them by goverment.
Before any material change can be made in our System it will be in your Excellency’s power to stop in some measure the ravages our hospitals are making upon the army by ordering the Surgeons immediately

to billet such of the sick as are able to help themselves in farm houses. The air and diet of a farmer’s kitchen are the best physic in the world for a Soldier worne down with the fatigues of a campaign. I have prescribed them with great Success in this neighbourhood, but my influence is not great eno’ to make the practice universal thro’ the department. I have found the farmers volunteer in taking the poor fellows into their houses especially when they were indulged with the Soldiers rations of Beef & bread, in exchange for the milk and vegetables they gave them. If this most necessary measure can be immediately carried into execution, I am sure it will add 3000 men to your army in the Spring who must otherwise perish in our hospitals. Perhaps the Authority of Congress may be necessary, or of the State of Pensylvania to facilitate the execution of the measure. If your Excellency will only recommend it, I am sure it will immediately take place. With the most perfect esteem I have the honor to be your Excellency’s most Obedient and devoted Servant

B: Rush

